Mr. President, may I first express to you most hearty congratulations from my Government and from myself on your election to the presidency of the thirtieth regular session of the General Assembly. I am sure that your own experience and personal distinction as Prime Minister of Luxembourg and the wisdom and the diplomatic skills for which your country has long been famous will stand you in good stead as you preside over the meetings of this session.
2.	And this session is a historic one. We are commemorating the thirtieth anniversary of the foundation of the United Nations. This is a time for some satisfaction and much reflection. Our Organization, whose Charter was written in the final months of the greatest conflict the world has ever suffered, has grown and developed through 30 difficult years, which have subjected it to great strain. But we, the Members of the Organization, must pause to reflect how far we have succeeded in our efforts to implement the purposes and the principles of the Charter. We must reaffirm the principles and ideals, and recapture the enthusiasm, which animated those who drafted the Charter in 1945.
3.	The Charter has stood the test of time very well. We have all yet to make full use of the Organization to achieve the primary purpose declared in Article 1, to achieve international co-operation in solving economic and social problems. But the seventh special session made an excellent new start, and was a most important step towards resolving the major questions it faced. There was constructive debate and effective negotiation, with an evident desire for improvement in international economic relations. Its resolution [3362 (S-VIl)] was adopted unanimously, and the further negotiation on its detailed provisions is already beginning.
4.	On this occasion, so soon after the special session, I wish only to re-emphasize that in the course of these further negotiations Australia will examine on their merits all proposals deriving from the resolution, for we support the thrust and objectives of the resolution and the achievement of a new international economic order.
5.	The success of the special session in the face of the complexity of the interests at stake, some of them involving competition for limited resources, is renewed and timely proof of the high value of the United Nations. We must treat this invaluable asset with care.
6.	Our Charter opens with the expression of the determination to save succeeding generations from the scourge of war. This was a passionate conviction which bound together the delegations at San Francisco. Today it is vital that all of us gathered here and the Governments that we represent should be equally determined to prevent developments which could lead to war. The past 30 years have not been scarred by a catastrophe of the scale of the two world wars, but they have been marked and marred by many smaller conflicts. The United Nations has helped to control and resolve some of these conflicts, but dangers to peace still abound.
7.	From the early days delegations have been agreed that to implement the Charter properly requires a great international effort to achieve disarmament, or at least the controlled reduction of armaments. Year after year in this Assembly, and in various bodies established by it, we have debated, argued, contended and endeavored to reach agreement on disarmament. All too often the thing most lacking was the sense of mutual trust and confidence without which no agreement for the reduction of arms can succeed.
8.	The question of the reduction and control of nuclear armament is complex. But the essential nature of the problem and the essential responsibilities of Governments to solve it are clear. Here I wish to concentrate on some crucial aspects of nuclear disarmament.
9.	The sense of urgency which was evident in the debates which led to the conclusion of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex] of 1968 must be maintained. At that time there was widespread recognition of the dangers of the spread of nuclear weapons beyond the five Powers which already possessed them, and the increase in the nuclear weaponry of those Powers. We must continue to guard against any erosion of the non-proliferation Treaty and strengthen the will to make it work.
A/PV.2357
10.	The Final Declaration of the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons [AIC.III068, annex I] points the way ahead. All nations represented here, 
whatever their attitudes to the Treaty itself, should appreciate the value of this Declaration for our future deliberations.
11.	For many nations nuclear energy is an essential factor in their future economic development, but due attention must be given to the horrifying consequences of any diversion of fissionable materials to weapons manufacture. The growth of the civil nuclear industry throughout the world must be accompanied by internationally accepted safeguards to protect the security of all States.
12.	An important step was taken in August last year when major suppliers agreed on additional safeguards to be applied to exports of certain nuclear materials and equipment. At the Review Conference there were encouraging indications that suppliers agreed on the need for further energetic action in this field. But the pace and scope of follow-up action has not so far been encouraging. Time is not on our side in this vital matter. The need for more power, the development of technology and the activities of commercial interests will not wait for Governments to act. Governments must keep ahead of them in the working out of safeguards.
13.	We must also give the most careful attention to the problems presented by the conduct of nuclear explosions for peaceful purposes. Austral;., would not try to deny to any State any legitimate means which would obviously assist it in its development. But, in the case of nuclear explosions, the very nature of the technology used makes us just as alarmed about the proliferation of such devices as we are about the spread' of nuclear weapons themselves. The technology can be diverted from peaceful to military purposes. The United Nations family has to find a satisfactory solution to this complex and urgent problem. Australia welcomes the establishment of the advisory group, which will hold its first meeting on 29 September under the auspices of the International Atomic Energy Agency to consider this problem. We hope that all participants will approach their very difficult task in a spirit of determination to succeed.
14.	It was obvious at the Review Conference, and in other meetings, that many non-nuclear-weapon States feel that in the implementation of the non- proliferation Treaty the burden is falling too heavily on themselves. In the consensus achieved at the Review Conference there is some hope that this justified concern of the non-nuclear-weapon States is being recognized by the nuclear Powers. We urge the nuclear Powers to make stronger efforts to meet the concerns of non-nuclear-weapon States.
15.	No one should underestimate the difficulties in the way of achieving real agreements in this vital area. We cannot condone the stockpiling of weapons which ultimately are a threat to all mankind. We share the concern of countries which fee! their own security threatened by these weapons. There is no security in increasing the number or power of weapons or the number of States who make and hold them. Both are factors making for insecurity.
16.	As the first step the United Nations should continue to work for the acceptance of the nuclear non-proliferation Treaty as the most appropriate means of achieving nuclear arms control.
17.	I turn now to the question of decolonization. Under the Charter, colonial Territories have been a major responsibility of the United Nations, and the task is not yet complete.
18.	It was a matter of pride for Australia that on the day on which this thirtieth session convened, the former Territory of Papua New Guinea became independent. This brought to an end the Trusteeship Agreement concluded in 1946 between the General Assembly and the Government of Australia. Now, as equal, sovereign States, Australia and Papua New Guinea are friendly neighbors, and our relations cover a wide range of mutual interests. Over the years we have known each other we have developed a considerable degree of mutual trust. The Australian Government and the Australian people express to the Government and people of Papua New Guinea their warmest fraternal greetings. We look forward to friendly and neighborly co-operation with Papua New Guinea in many fields, including here in this Assembly.
19.	During the past year we have been happy to see other former dependent Territories achieve independence and apply for membership in this Organization. We welcome the admission of the new States of Cape Verde, Mozambique and Sao Tome and Principe. The pace of decolonization in the continent of Africa has increased tremendously, though very difficult problems still remain. Despite the commendable efforts by a number of interested parties, the impasse in Southern Rhodesia continues. But we still hope that there will be early progress towards the convening of a constitutional conference, with the declared objective of a negotiated transition to majority rule. The present situation is unacceptable and dangerous, and the regime in Southern Rhodesia must be made to realize the urgent necessity of negotiations on this basis.
20.	Both through our participation in the work of the United Nations Council for Namibia, and also directly, we have sought to play our part in trying to bring about Namibia's full and complete independence. Regrettably, the recent South African moves in regard to the future of Namibia do not meet the requirements of the United Nations. The Australian Government chose Namibia Day—26 August—to express to the South African Government its strong concern at the inadequacy of that Government's policies and actions. We stressed the urgent need to comply with the resolutions of the United Nations. We said the Organization must be involved in any process of consulting the people of Namibia if it is to have international credibility. We restated our firm position that Namibia should move rapidly towards independence as a united country and that the genuine leaders of the people should be parties to that process. We shall maintain our pressure on South Africa on this matter for as long as may be necessary.
21.	It is now 15 years since the fifteenth session at which the General Assembly adopted two resolutions on decolonization and Non-Self-Governing Territories resolutions 1514 (XV) and 1541 (XV). The former was the Declaration on the Granting of Independence to Colonial Countries and Peoples. The latter stated the principles which should guide Members in determining whether or not an obligation existed to transmit information under Article 73 e of the Charter. The greatest problems facing this Organization in the colonial field were and still are in the continent of Africa. However, we are glad to see that in recent years the United Nations has been devoting more attention to colonial problems outside Africa and particularly to the problems of small Territories. There still exist a considerable number of small colonies, most of them islands or groups of islands, which face very acute problems and which do not have a great deal in the way of natural resources for their solution* Here there is scope for more effort, more application of what the United Nations has learned over the past 30 years. The objective must be for the peoples of small dependent Territories to achieve not only an end to political dependence but reasonable economic conditions which are essential to the proper enjoyment of political freedom. We must be careful to take full account of the particular circumstances of each Territory and of the wishes of its people. Australia has greatly valued its close association with the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples and respects the experience and dedication of its fellow members. Our close cooperation with the Special Committee is reflected in the importance we are attaching to its recommendations on the Territory of the Cocos Islands.
22.	I should like now to state briefly how Australia sees certain major political issues. I start, quite obviously, with the Middle East. The Australian view has long been that the existence of the State of Israel has to be accepted, and Israel has to have assurances of its security. Equally, the concerns of the Arab States for their security and territorial integrity have to be respected. We believe that, in conformity with the principle of self-determination, the Palestinian people has the right to create a State of its own, alongside Israel, if it so wishes. We believe that the legiti-mate rights of the Palestinian people are now widely recognized and accepted as one of the major keys to a peaceful settlement in the Middle East.
23.	Australia welcomes the recent conclusion of a further interim disengagement agreement between Egypt and Israel. We see this as a further step towards peace, which we hope will lead to progress in other areas and to a full, peaceful and just settlement. We commend the continuing contribution made by the United Nations, especially through the Security Council and the peace-keeping forces established in the area.
24.	With regard to Cyprus, we commend and thank the Secretary-General for the dedicated manner in which he has carried out his mission of good offices for the parties concerned in Cyprus. We see the role of the international community as essentially one of encouraging, where possible, the successful conclusion of inter-communal talks, of avoiding any action which would prejudice these talks, and of assisting in the alleviation of the difficulties faced by persons displaced by the violent events of last year. During the present year Australia has continued its efforts to help to ease the plight of displaced persons in Cyprus, and we have maintained our contingent of police with the United Nations force.
25.	The Australian Government welcomed the end of the long conflict in Indo-China, which has caused so much suffering to the people of the countries of this region. Now that the war is over we trust that all South-East Asian countries will work to develop relations based on mutual respect and trust. Only if all the countries in the region, and the great Powers, accept that each State has the right to determine its own future free from outside interference will there be true prospects for peaceful and enduring co-operation and friendship in the area.
26.	It is a matter of regret that the Democratic Republic of Viet Nam and the Republic of South Viet Nam are not today seated in this General Assembly and it is our hope that, following our appeal to the Security Council, the situation will soon be changed. This Organization is now close to the achievement of universal membership; the admission of the Democratic Republic of Viet Nam and the Republic of South Viet Nam would be two more steps towards that goal.
27.	In June of this year I paid visits to the Democratic People's Republic of Korea and the Republic of Korea. I was greeted warmly in both places. In both parts qjf Korea the people share a past and traditions of great value. But the vast gulf which has grown between them in the past three decades is very real. We wish to see good relations between the two States, but any realistic approach to the future of the whole of Korea has to proceed from the recognition that two separate entities exist, and that each is the lawful Government of that part of Korea in which it exercises effective control.
28.	In our view, the two Governments are equally sovereign, and therefore in determining the future of the peninsula, unified or otherwise, the two Governments should act with full respect for each other's sovereign rights. Peace must be agreed, but it needs to be an enduring peace, recognizing the realities that exist in the peninsula. Peace has been preserved under an armistice agreement for over 22 years. We would welcome any progress which could be made to strengthen the prospects for reduction of tensions and for lasting peace. We would be most concerned if the prospects for progress were set back by the dismantling of machinery which has proven its usefulness, without putting something no less effective in its place.
29.	When I visited Pyongyang and Seoul I made it clear that Australia would support either or both of the Korean Governments if either or both wished to join the United Nations.
30.	Might I turn to the question of the peaceful settlement of disputes. In the introduction to his report on the work of the Organization this year, our Secretary-General made some pertinent observations about the evolution of the role of the United Nations in its primary function of maintaining peace and security. It was in similar spirit that at the last session of the General Assembly Australia proposed under agenda item 36 on strengthening the role of the United Nations a re-examination of the possibilities inherent in the Charter for the peaceful settlement of international disputes. Our intention was to strengthen the application of the Charter and to bring again to the attention of the Members the variety of flexible procedures available to them in the Organization for the peaceful settlement of disputes, some of which deserve more attention than they have received in recent years. In accordance with the resolution adopted at the last session [3332 (XXIX)], the Assembly will be considering this year a report prepared by the Secretary-General. Australia hopes that this report will stimulate a useful debate from which Members will become more aware of the machinery available to them for the settlement of disputes.
31.	I should mention, too, another initiative which our delegation took at the last session of the General Assembly concerning diplomatic asylum and which was adopted as resolution 3321 (XXIX). A useful debate was held in the Sixth Committee and the debate will be resumed at this present session. It is clear from last year's debate that it will be a slow business to reach agreement on this subject, but the ultimate objective is a very important one, one we are fighting for, and we should like to see all States participating in this work.
32.	I have been pleased to note the remarks that have been directed towards the question of the law of the sea, because this is certainly a vital problem with which this Organization is dealing. The problem of the law of the sea affects not only immense political and strategic issues but also the economic future of all nations, whether coastal or land-locked. The new rules of international law now under discussion embrace not only the essential norms of sovereignty and the traditional freedom of navigation, but also questions of the exploitation of natural resources in an area which covers two thirds of the earth's surface. The new law must make a reality of the concept of the common heritage of mankind.
33.	The third session of the Third United Nations Conference on the Law of the Sea, held at Geneva this spring, produced for the first time a single negotiating text, thanks to the initiative of the President of the Conference and the able work of the Chairmen of the three Committees. This text will be supplemented by a negotiating text, submitted by the President, on settlement of disputes. These texts have been studied by the Australian Government and discussion with other Governments has already begun. It is our hope that at the next session, in New York in March 1976, the Conference will agree on a negotiated text which can be accepted by Governments and which can become the convention of Caracas. In any event, we must press the negotiation to the earliest possible successful conclusion. As the Secretary-General reminded us recently, a modern law of the sea for peace and co-operatjon on the sea cannot be achieved by bilateral or regional agreements. A universal convention is essential.
34.	On the question of human rights, this Organization, over the past 30 years, has endeavored to define, to broaden and to express in legally binding instruments the principle of human rights as contained in the Charter and the Universal Declaration of Human Rights. Unfortunately the United Nations has also had to express deep concern about many violations of human rights. We must press on with this work, however difficult, because the alternative is to fail to honor the principles affirmed in the Charter, by which we are all bound.
35.	The Australian Government attaches great importance to International Women's Year as a symbol of the need for change and improvement and as a great new departure in itself. The scope of activities in International Women's Year is very wide because it aims at the improvement of the status and role of women in the development process and in all aspects of life. At issue are the legitimate needs and demands of half the population of the world. Deep-rooted discriminatory practices and discriminatory social attitudes have placed women in a position of artificial inferiority. Women everywhere in the world must achieve freedom and equality.
36.	I could sum up all the points I have tried to make very simply. The Charter has shown that with all its imperfections it is basically a sound instrument which provides the statements of principle and the institutional framework which al! countries need if we are to live in peace and mutual respect. But the task of applying principles of the Charter and living up to them requires great and continuous effort. Unless that effort is made, this Organization cannot succeed, and a light will go out of the world. It is the firm conviction of my Government that this Organization must succeed and to that end we reaffirm the pledge which we made in San Francisco in 1945. We must not fail the peoples whom we represent and in whose name our Charter was written.
